Citation Nr: 0500100	
Decision Date: 01/04/05    Archive Date: 01/19/05	

DOCKET NO.  03-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for Gulf War Syndrome. 

3.  Entitlement to service connection for bilateral knee 
pain. 

4.  Entitlement to service connection for low back pain. 

5.  Entitlement to service connection for joint pain. 

6.  Entitlement to service connection for chest pain. 

7.  Entitlement to service connection for abdominal pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

At the time of the veteran's personal hearing, held before 
the undersigned via video conferencing on August 23, 2004, 
the veteran indicated that he was currently receiving 
treatment at a VA medical center for PTSD.  A review of the 
record reflects that the most recent VA treatment record 
contained in the veteran's claims file is dated in January 
2002.  It does not appear that an attempt has been made to 
obtain additional VA treatment records.

At his personal hearing, the veteran also indicated that he 
was receiving private medical care for some of these issues.  
It particular, he notes receiving treatment from R. Kennedy, 
M.D.  It does not appear that an attempt has been made to 
obtain records relating to this private medical care.

At the time of the August 2004 personal hearing, the veteran 
submitted a statement detailing stressful events that he 
indicated occurred during his service in the Persian Gulf 
War.  The record does not indicate that an attempt has been 
made to verify the stressors.  

Further, the veteran's representative has indicated a belief 
that the veteran has not been afforded examinations in 
accordance with 38 C.F.R. § 3.159.  The record does not 
indicate that the veteran has been afforded any VA 
examinations to determine the existence and etiology of any 
of the claimed disabilities.

In light of the above, the appeal is REMANDED for the 
following:

1.  Please contact the VA Medical Center 
in New Orleans, Louisiana, and request 
copies of all records relating to 
treatment of the veteran from January 
2002 until the present.

2.  The RO should ask the veteran to 
clearly identify all sources of VA and 
private medical treatment for his PTSD, 
Gulf War Syndrome, bilateral knee pain, 
low back pain, joint pain, chest pain, 
abdominal pain, since his discharge from 
the service in June 1992 to the present.  
The Board is specifically interested in 
the records from R. Kennedy, M.D. and any 
other private or VA medical treatment 
records which may be available.  After 
securing necessary releases, the RO 
should obtain copies of the related 
medical records not previously of record.

3.  Please contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and provide them with 
copies of all of the veteran's service 
personnel records.  They should also be 
provided with a copy of the stressor 
statement provided by the veteran in 
August 2004.  They should be requested to 
attempt to verify whether the veteran 
experienced the stressful events he 
reports.  They should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.  

4.  Following the receipt of the report 
from USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, please prepare 
a report detailing the nature of any 
combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.  

5.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR or the report by the RO 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
report of USASCRUR or the RO's report are 
responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to other nonservice or 
nonverified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

6.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
Gulf War syndrome, bilateral knee 
disorder, low back pain, joint pain, 
chest pain, and abdominal pain.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has Gulf War 
syndrome, bilateral knee pain, disability 
manifested by low back pain, disability 
manifested by joint pain, disability 
manifested by chest pain, or disability 
manifested by abdominal pain.  If it is 
determined that the veteran currently has 
any of these disorders, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any of these currently manifested 
disabilities are related to the veteran's 
active service.  The examiner is also 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has chronic 
disability that is manifested by 
bilateral knee pain, low back pain, joint 
pain, chest pain, or abdominal pain that 
is due to an undiagnosed illness, or 
otherwise related to active service.  If 
a relationship between any currently 
diagnosed disorder and the veteran's 
active service cannot be made on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  If 
a chronic disability that is manifested 
by bilateral knee pain, low back pain, 
joint pain, chest pain, or abdominal pain 
cannot be medically linked or attributed 
to a chronic undiagnosed illness, or 
otherwise related to active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

7.  Thereafter, please readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of his 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




